Citation Nr: 0516126	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  02-11 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to February 14, 2001, 
for a grant of service connection for diabetes mellitus, type 
II. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO).  

In October 2003, the Board remanded the appeal to VA's 
Appeals Management Center to provide notice required by the 
Veterans Claims Assistance Act of 2000 (VCAA).  That 
development was undertaken, and the appeal has been returned 
to the Board.


FINDINGS OF FACT

1.  The veteran initially filed a claim of entitlement to 
service connection for diabetes mellitus, type II, which was 
received by VA on February 14, 2001.

2.  Service connection was granted for diabetes mellitus, 
type II, pursuant to a liberalizing regulation that became 
effective July 9, 2001.


CONCLUSION OF LAW

The requirements for an effective date prior to February 14, 
2001 for a grant of service connection for diabetes mellitus, 
type II, have not been met.  38 U.S.C.A. §§ 1116, 5101, 5103, 
5103A, 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.114, 
3.151, 3.159, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.   
See 38 U.S.C.A. §§ 5103, 5103A.  Regulations implementing the 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran was informed in a January 2002 letter and rating 
decision, a July 2002 statement of the case and a 
supplemental statement of the case issued in October 2004, of 
regulations pertinent to effective dates, these documents 
discussed the ways in which the current evidence failed to 
substantiate entitlement to an earlier effective date.  They 
thereby put the veteran on notice of the evidence needed to 
substantiate the claim.

In a February 2004 letter, the veteran was informed of VA's 
duty to obtain evidence on his behalf.  He was notified that 
VA would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.  The letter specifically told him that if he had 
relevant evidence that pertained to the claim, he should send 
it to VA.  See 38 C.F.R. § 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112, 
119-20 (2004) held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), should generally be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (RO or AOJ) decision on a claim for VA benefits.  
In this case, much of the notice was provided after the 
decision that set the effective date for the grant of service 
connection for diabetes mellitus.  

The Pelegrini Court, however, also held that its decision was 
not meant to invalidate RO decisions made prior to the 
provision of VCAA required notice.  Pelegrini v. Principi, 18 
Vet. App. at 120.  Rather it was sufficient for the Board to 
assure that adequate notice was ultimately provided.  Id., at 
120, 122-4.  The Court has recently reiterated this holding.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. May 27, 
2005) (en banc).  In this case, the Board ensured that all 
required notice was ultimately given when it remanded his 
appeal.

The VCAA provides that VA shall make reasonable efforts to 
obtain relevant records that are adequately identified.  
38 U.S.C.A. § 5103A(b), (c).  There are no relevant records 
that are not associated with the claims folder.  The veteran 
has not been afforded an examination, because the case turns 
largely on when he made his claim, and when the law 
authorized his benefit.  Cf. 38 U.S.C.A. § 5103A(c).

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would not be reasonably likely to 
substantiate the claim.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  

B.  Legal analysis

The veteran has contended that the effective date of the 
grant of service connection should be in 1985 when he had an 
Agent Orange examination, or in June 2000, which he contends 
is "provided by law."  

The effective date of a grant of service connection is a day 
following separation from active service or the date 
entitlement arose, if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
of an award of disability compensation is the date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a)(b)(1); (West 2002); 38 C.F.R. 
§ 3.400(b)(2) (2004).

Special provisions apply where a benefits is granted on the 
basis of a liberalizing law or regulation.  38 C.F.R. 
§ 3.114.  The regulation precludes an effective date earlier 
than the effective date of the liberalizing law or 
regulation.  If the claim is received or reviewed within one 
year of the liberalizing law or regulation, the effective 
date can be set as of the date of the liberalizing law or 
regulation.  If the claim is received more than one year 
after the effective date of the liberalizing law or 
regulation.  Id.

In this case, service connection was granted on the basis of 
a liberalizing regulation that provided for presumptive 
service connection, on the basis of presumed herbicide 
exposure, for veterans who served in Vietnam during the 
Vietnam era, and subsequently developed diabetes mellitus, 
type II.  38 C.F.R. § 3.309(e) (2004).  That amendment was 
made effective on July 9, 2001.  66 Fed. Reg. 23,166 (May 8, 
2001).  The United States Court of Appeals for the Federal 
Circuit subsequently held that this effective date was not 
set in accordance with the provisions of 38 U.S.C.A. 
§ 1116(c)(2), which it interpreted as requiring that the 
effective date be the date the regulation was published.  
Thus, the effective date of the addition of diabetes mellitus 
to the list of diseases subject to presumptive service 
connection is May 8, 2001.  Liesegang v. Secretary of 
Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).

The presumption was enacted into law, on December 27, 2001, 
and the provisions referable to diabetes mellitus, were not 
made retroactive.  Pub.L. 107-103, Title II, § 201 (Dec. 27, 
2001).

The evidence establishes that the veteran's original claim of 
entitlement to service connection for diabetes mellitus, type 
II, was received at the RO on February 14, 2001.  In a 
January 2002 rating decision, the RO granted the veteran's 
claim and assigned a 20 percent disability rating, effective 
February 14, 2001.  

From this discussion it should be apparent the veteran's 
claim was received more than one year after service 
discharge.  Thus, under the general laws and regulation, the 
effective date would be the latter of the date of claim or 
date entitlement arose.  Even if entitlement arose prior to 
February 14, 2001, the proper effective date under 
38 U.S.C.A. § 5110(a), would be the date of claim.

The provisions of 38 C.F.R. § 3.114, would not provide a 
basis for an earlier effective date, because the liberalizing 
law and regulation became effective after February 14, 2001, 
and § 3.114 precludes an effective date earlier than the 
effective of the liberalizing law or regulation.

The record does not show that the veteran was afforded an 
Agent Orange examination in 1985.  It does show that in 
January 1985 he submitted a claim for service connection for 
a skin rash of the hands and feet as a residual of Agent 
Orange exposure, and for hypertension.  Private outpatient 
treatment records dated from September 1964 to October 1984, 
and a report of VA hospitalization in November 1984, contain 
no findings referable to diabetes mellitus.

Even if there was an Agent Orange examination, or other 
medical evidence showing diabetes mellitus in 1985, such 
medical evidence would not constitute a claim for service 
connection.  Brannon v. West, 12 Vet. App. 32 (1998); see 
also Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  
The effective date of any grant of service connection would, 
therefore, be set in accordance with the subsequent date of 
claim, in this case February 14, 2001.  This result would be 
reached because the effective date would be the latter of the 
date of claim or date entitlement arose.

On his July 2002, substantive appeal the veteran requested 
that the effective date of his claim be dated in June 2000 on 
the basis that this date was provided by law.  The Board can 
find no legal provision that would permit a June 2000, 
effective date for the grant of service connection.

On December 22, 1987, the United States District Court for 
the Northern District of California certified a class 
(hereinafter referred to as the "Class") consisting of:

all current or former service members, or their 
next of kin (a) who are eligible to apply to, 
who will become eligible to apply to, or who 
have an existing claim pending before the 
Veteran's (sic) Administration for service-
connected disabilities or deaths arising from 
exposure during active-duty service to herbi-
cides containing dioxin or (b) who have had a 
claim denied by the VA for service-connected 
disabilities or deaths arising from exposure 
during active-duty service to herbicides 
containing dioxin.
Nehmer v. United States Veterans' Administration, 118 F.R.D. 
113, 116, 125 (N.D. Cal. 1987).

On May 3, 1989, the district court invalidated a portion of 
former 38 C.F.R. § 3.311a, pertaining to the adjudication of 
claims based on exposure to herbicides containing dioxin, 
holding that the regulation was based on an incorrect 
interpretation of the requirements of the Dioxin Act.  Nehmer 
v. United States Veterans' Administration, 712 F.Supp. 1404, 
1423 (N.D. Cal. 1989).  The court also voided all benefit 
denials made under the invalidated regulation and remanded 
the matter to VA for further proceedings not inconsistent 
with the court's opinion.  Id.  VAOPGCPREC 15-95 (1995).

The stipulation and order entered into in Nehmer applies 
where (1) a claim was denied under regulations voided by the 
court in Nehmer; (2) a claim was filed after the date of the 
court's decision and before issuance of the new regulations; 
or (3) a claim was pending at the time of the issuance of 
current regulations providing for presumptive service 
connection for disabilities due to exposure to Agent Orange.  
Diseases Associated With Exposure to Certain Herbicide 
Agents, 59 Fed. Reg. 29,723, 29,724 (1994).

The parties subsequently stipulated (Nehmer Stipulation), 
inter alia, that, for awards based on herbicide-exposure 
claims filed after May 3, 1989 (the date that the Agent 
Orange regulation was invalidated), the effective date for 
such awards would be "the date the claim was filed or the 
date the claimant became disabled or death occurred, 
whichever is later." Nehmer v. VA of the Gov't of the United 
States, 284 F.3d 1158, 1161 (2002) (Nehmer III). 

The district court later clarified that the claims affected 
by its decision and the stipulation were those "in which the 
disease...is later found--under valid Agent Orange 
regulation(s)--to be service connected."  Nehmer v. United 
States Veterans Administration, 32 F.Supp.2d 1175, 1183 
(N.D.Cal.1999) (Nehmer II). 

Although the RO did consider the Nehmer decisions and 
stipulations, it is clear that because the veteran had not 
filed an earlier claim for service connection for diabetes 
mellitus, his claim was not governed by those decisions or 
the stipulation.

Simply put, the law does not provide for an effective date 
prior to that granted by the RO.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Accordingly, an earlier effective date for 
a grant of service connection for diabetes mellitus, type II, 
may not be assigned and the veteran's claim for that benefit 
must therefore be denied.


ORDER

An effective date prior to February 14, 2001, for a grant of 
service connection for diabetes mellitus, type II, is denied.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


